Citation Nr: 1409698	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for kidney cancer, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 Regional Office (RO) in Detroit, Michigan rating decision, which denied the claims on appeal.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hearing loss is etiologically related to a disease, injury, or event in service.

2. The preponderance of the evidence is against a finding that the Veteran currently has tinnitus related to service.

3. The preponderance of the evidence is against a finding that the Veteran currently has any residuals of kidney cancer related to service, to include as secondary to the Veteran's herbicide exposure in service.


CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2. Tinnitus was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3. Kidney cancer was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in January 2008 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These documents informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order to ensure that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Board notes that the Veteran was provided with a VA examination for his hearing loss and tinnitus in August 2008, and received a VA examination for his kidney cancer in October 2005.  These examinations, taken together, were thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection in terms of info as to etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claims for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show: (1) the existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a). 

Service connection for certain diseases, such as certain neurological disorders, and some cancers, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2012).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of hearing loss, tinnitus, or a qualifying cancer within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Additionally, if a Veteran was exposed to an herbicidal agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.309(e).  In this context, the term "herbicidal agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i) .

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicidal agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The most recent issuance added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See 75 Fed. Reg. 53,202 -16 (Aug. 31, 2010). 

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  In this case, the record reflects that the Veteran served a tour of duty in Vietnam during active military service.  The Veteran is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hearing Loss Disability and Tinnitus

Taking into account all relevant evidence, the Board finds that service connection is not warranted for hearing loss disability or tinnitus.  As an initial matter, the Board notes that the presumption afforded under 38 U.S.C.A. § 1154(b) applies to the Veteran's contentions regarding acoustic trauma while serving in Vietnam.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.  Here, in light of the Veteran's combat service, the Board accepts that he was exposed to acoustic trauma during active duty.

Nevertheless, taking into account all relevant evidence, the Board finds that service connection is not warranted for hearing loss or tinnitus.  In this regard, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not have either of these disabilities as related to service, to include as related to either in service noise exposure.  As to hearing loss, the Board finds most probative the opinion from a VA examiner in an August 2008 VA audiological examination.  At that time, the examiner reviewed the Veteran's claims file, including service records, and indicated that, in his opinion, the Veteran's bilateral hearing loss was not at least as likely as not due to or caused by the Veteran's service.  In support of this statement, the examiner noted that the Veteran's entry examination of July 8, 1968 showed clinically normal hearing bilaterally.  He noted that the Veteran's July 1970 separation examination showed, at 500 Hz for the left ear, a 40 dB threshold.  The examiner explained that low frequency hearing loss is not consistent with noise-induced hearing loss, but rather is consistent with unrelated middle ear conditions or ambient noise levels during testing.  The Veteran did suffer standard threshold shifts significantly for both ears compared to his 1968 examination.  However, hearing thresholds were still within normal limits for adjudication purposes.  The Veteran self reported to the examiner that he had one incident of acoustic trauma during his military service on his right side, but denied blood or drainage from his ears, denied hearing loss, and denied tinnitus at that time.

At the present, the Veteran has a mild sloping to moderately severe sensorineural hearing loss in both ears.  Otoadmittance measurements at that time suggested hyper-compliant middle ear systems consistent with healed perforations in both ears, etiology unknown.  The Veteran self reported working for two years in a factory without the use of hearing protective devices, and reported over a 10 year history of seasonal hunting and target shooting without the use of hearing protection.  The examiner found that the mild gradually sloping to severe sensorineural hearing loss noted on examination was consistent with these reports.  The examiner also noted that according to military research findings from the Institute of Medicine's landmark study in 2005, anatomical and physiological data on recovery of hearing in animals suggested that it was unlikely that noise induced hearing loss had a delayed onset or can be progressive or cumulative.  The examiner therefore opined that the present hearing loss is more likely than not related to the Veteran's early vocational noise without the use of hearing protective devices and over 10 years of exposure to seasonal firearms, rather than due to service.

The Board also points out that the earliest evidence of record showing a complaint of hearing loss is an October 1995 VA audiology report, which indicates that the Veteran reported having hearing problems only for the past year.  This is dated twenty five years after the Veteran's separation from service and weighs against any assertion that his hearing problems originated during service.  This is further evidence indicating a lack of continuity of symptomatology from service to the present.

The Board recognizes, as did the VA examiner, that the Veteran's readings from his July 1970 separation examination are elevated, compared to his July 1968 entrance examination readings.  While this evidence has been considered, the Board notes, as did the VA examiner, that this evidence does not show a level of hearing loss sufficient to be considered a disability, and the Board finds more probative as to etiology the opinion of the medical examiner who considered this evidence when offering his opinion that the Veteran's hearing loss was not related to service, but rather was related to post service noise exposure.  Therefore, with no evidence of any diagnosis of hearing loss until many years after the Veteran's separation from service, with no evidence of complaints of hearing loss until many years after service, and with the medical etiology evidence of record indicating that this condition is not related to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this condition.

As to tinnitus, while the Veteran's claim included tinnitus, there is no indication in the record that the Veteran at any time has had tinnitus.  Neither the Veteran's service nor post service records show a diagnosis of tinnitus.  During the Veteran's VA audiological examination in August 2008, the Veteran reported no complaints of tinnitus or hearing disturbance other than his hearing loss.  Incumbent on a grant of service connection is a finding that the Veteran has the condition for which service connection is claimed.  With no finding in service or after service of tinnitus, and with no medical evidence of record showing the Veteran has claimed tinnitus at any time, or has a diagnosis of tinnitus, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this condition.

Kidney Cancer

Finally, the Board finds that service connection for kidney cancer, to include as secondary to exposure to herbicides, is not warranted.   In this regard, while the Veteran served in Vietnam, and his exposure to herbicides is therefore presumed, renal cancer is not one of the conditions for which VA has specifically determined a presumption of service connection is warranted.  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, the Veteran's claim must fail on this theory as well.  The Board does not dispute the fact that the Veteran was diagnosed with kidney cancer in approximately 2002, for which he had a kidney removed; however, no medical evidence has been presented to link this condition to the Veteran's service, to include herbicide exposure.  An August 2005 VA herbicide examination specifically noted the Veteran's prior diagnosis of kidney cancer, but did not relate it to service.  Further, there is no evidence of record indicating that this disease occurred before 2002, 32 years after the Veteran's separation from service.  With no evidence of this condition in service or for many years after service, and with no medical evidence of record linking this condition to service, the Board finds that the preponderance of the medical evidence of record is against a grant of service connection for this condition.

The Board does not dispute the fact that it is the Veteran's sincere belief that all of these conditions are related to his service.  However, as a lay person he does not have the medical expertise to provide the medical etiology opinions in this case that would be necessary to prevail on grants of service connection.

In summary, considering the medical evidence of record, and the Veteran's statements, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for hearing loss, tinnitus, or kidney cancer.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, 1 Vet. App. 49.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for kidney cancer, to include as secondary to exposure to herbicides, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


